                                             1   Laurie Edelstein (CA Bar #164466)                   Christopher A. Suarez (pro hac vice to be filed)
                                                 STEPTOE & JOHNSON LLP                               STEPTOE & JOHNSON LLP
                                             2   One Market Plaza                                    1330 Connecticut Ave., NW
                                                 Spear Tower, Suite 3900                             Washington, DC 20036
                                             3   San Francisco, CA 94105                             Telephone: (202) 429-3000
                                                 Telephone: (415) 365-6700                           Facsimile: (202) 429-3902
                                             4   Facsimile: (415) 365-6699                           csuarez@steptoe.com
                                                 ledelstein@steptoe.com
                                             5                                                       Timothy Devlin (#4241)
                                                 James R. Nuttall (admitted pro hac vice)            DEVLIN LAW FIRM LLC
                                             6   Michael Dockterman (pro hac vice to be filed)       1306 N. Broom Street, 1st Floor
                                                 Tron Fu (pro hac vice to be filed)                  Wilmington, Delaware 19806
                                             7   Robert F. Kappers (pro hac vice to be filed)        Telephone: (302) 449-9010
                                                 STEPTOE & JOHNSON LLP                               Facsimile: (302) 353-4251
                                             8   227 West Monroe Street, Suite 4700                  tdevlin@devlinlawfirm.com
                                                 Chicago, IL 60606                                   Counsel for Plaintiff Express Mobile, Inc.
                                             9   Telephone: (312) 577-1300
                                                 Facsimile: (312) 577-1370
                                            10   jnuttall@steptoe.com
                                                 mdockterman@steptoe.com
One Market Plaza, Spear Tower, Suite 3900




                                            11   tfu@steptoe.com
                                                 rkappers@steptoe.com
     STEPTOE & JOHNSON LLP




                                            12
       San Francisco, CA 94105




                                            13                             UNITED STATES DISTRICT COURT
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                            14                                SAN FRANCISCO DIVISION
                                            15   EXPRESS MOBILE, INC.,                           )      Case No. 19 Civ. 06559 (RS)
                                                                                                 )
                                            16                        Plaintiff,                 )      [PROPOSED] ORDER GRANTING
                                                        v.                                       )      STIPULATED REQUEST TO
                                            17                                                   )      RESCHEDULE INITIAL CASE
                                                 WIX.COM, LTD. and WIX.COM, INC.,                )      MANAGEMENT CONFERENCE
                                            18                                                   )      AS MODIFIED BY THE COURT
                                                                      Defendants.                )
                                            19                                                   )      Action Filed: October 11, 2019
                                                                                                 )
                                            20                                                   )
                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 [PROPOSED] ORDER GRANTING STIPULATED                                  CASE NO. 19 CIV. 06559 (RS)
                                                 REQUEST TO RESCHEDULE CMC
                                             1          WHEREAS, Express Mobile filed this action against Defendants Wix.com, Ltd. and
                                             2   Wix.com, Inc. on October 11, 2019;
                                             3          WHEREAS, counsel for Express Mobile and counsel for Defendants agreed that
                                             4   Defendants shall have until February 13, 2020 to answer or otherwise respond to Express
                                             5   Mobile’s complaint and extending the time for Defendants to answer or otherwise respond to
                                             6   Express Mobile’s complaint does not affect any existing dates already fixed by the Court;
                                             7          WHEREAS, this Court has set an Initial Case Management Conference for January 30,
                                             8   2020, and the parties agree that the interests of judicial efficiency and conservation of the parties’
                                             9   and the Court’s resources would be best served by continuing the date of the Initial Case
                                            10   Management Conference until after Defendants respond to the Complaint;
One Market Plaza, Spear Tower, Suite 3900




                                            11          WHEREAS, there have been no previous extensions in this case;
     STEPTOE & JOHNSON LLP




                                            12          THEREFORE, good cause having been shown, IT IS HEREBY ORDERED that the
       San Francisco, CA 94105




                                            13   Initial Case Management Conference originally set for January 30, 2020 is rescheduled to
                                            14   _____________________,
                                                 March 12, 2020         a date after Defendants’ response to the complaint is due on February
                                            15   13, 2020.   Case Management Statement Due on March 5, 2020.
                                            16          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                            17

                                            18   Dated: December __
                                                                 3 , 2019
                                            19                                                         ______________________________
                                                                                                       The Honorable Richard G. Seeborg
                                            20                                                         United States District Court Judge
                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 [PROPOSED] ORDER GRANTING STIPULATED                                      CASE NO. 19 CIV. 06559 (RS)
                                                 REQUEST TO RESCHEDULE CMC
                                                                                                   1
